DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 19 NOVEMBER 2021 is considered.  Claim 1 has been amended to further define the invention.  Current pending claims are Claims 1-50.  
Response to Amendment
Applicant’s arguments, see REMARKS, filed 19 NOVEMBER 2021, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
In the specification there is mention to drawings, however, there are no drawing submitted.  
The Examiner had previously objected to the specification with a bolded ‘Brief Description of the Several Views of the Drawings’. 
The objection was not addressed. 
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because drawings have not been submitted with this application, but references the drawings the specification. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
In the REMARKS, Applicant has also reference certain paragraphs and reference characters in the drawings, however, there are no drawings submitted. 
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 3 of the instant claim, there should be a comma between system and wherein, so it reads ‘system, wherein the chamber’.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-50 are rejected under 35 U.S.C. 103 as being unpatentable over YOUNG, WO 2015/077412 A1, submitted on the Information Disclosure Statement on 16 MAY 2019; Foreign Patent Documents Cite No. 3., and further in view of ISMAGILOV, WO 2015/084458 A1, submitted on the Information Disclosure Statement on 16 MAY 2019; Foreign Patent Documents Cite No. 4.
Applicant’s invention is drawn towards a device, a microfluidic system. 
Regarding Claim 1, the reference YOUNG discloses a microfluidic system, abstract, comprising: a planar structured component having a chamber and a channel system, wherein the chamber and the channel system are formed into the planar structured component from one planar surface, Figure 3A-F and 14B and D, vias 9 and b, cavities 22 are formed into black layer with walls, see Figures, [0062, 0077-0082]; an other planar component being attached to the planar surface of the planar structured component, so that the chamber and the channel system are liquid-tight closed at the surface of the planar structured component, Figure 3A-F, 14A and C, substrate 3, [0057]; wherein the other planar component being attached to the planar surface of the planar structured component has a flexible and moveable portion at least partially adjacent to the chamber, Figure 3A-F, 14A, C, blister 12a, b, [0077-0082]; wherein the flexible and movable portion is adapted to be pushed by a pressure applied by a thumb from outside due to its flexibility into the chamber in a direct perpendicular to the chamber and channel system, so that liquids or gases can be taken in or discharged via the at least one fluidic interface or moved in the microfluidic system, Figure 14A-D, [0077-0082].
The YOUNG reference discloses the claimed invention, but is silent in regards to wherein the chamber is fluidically connected to the outside via the channel system and at least one fluidic interface.  
The ISMAGILOV discloses a microfluidic system, abstract, Figure 14a)-c) and 15, [00270-00274],  comprising: - a planar structured component having a chamber and a channel system, Figure 14a)-c) and 15, [00273-00274], inlet 1501 and see channels between characters 1501, 1503 and 1504,  - wherein the chamber  and channel system are liquid-tight closed in a fluid-tight manner by a component, Figure 14a)-c) and 15, inlet 1501 is fluid tight by resistant unit 1401, - wherein the chamber is fluidically connected to the outside via the channel system and at least one fluidic interface, Figure 15, inlet 1501 is connected to outside by outlet 1504, [00274], - wherein the flexible or movable portion is adapted to be pushed into or moved out of the chamber by hand or 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the YOUNG reference such that the chamber is fluidically connected to the outside via the channel system and at least one fluidic interface for venting and releasing of by product gases.  
Additional Disclosures Included are: Claim 2: wherein the microfluidic system according to claim 1, wherein the flexible and movable portion is formed at at least one side wall of the chamber within the structured component, ISMAGILOV Figure 14a)-c), resistant unit/blister packet 1401, [00273, 00391].; Claim 3: wherein the microfluidic system according to claim 1, wherein the chamber is connected via a further channel system to a further fluidic interface and at least one of the fluidic interfaces is closable with a cap, ISMAGILOV Figure 7E, [00269].; Claim 4: wherein the microfluidic system according to claim 1, further comprising a   venting device for the chamber, ISMAGILOV Figure 15a), [00274], wherein the venting device is arranged such that venting can take place via a further channel connected to the outside or a gas-permeable membrane, ISMAGILOV Figure 15a).; Claim 5: wherein the microfluidic system according to claim 1, further comprising an inlet channel which has a passive stopping function and is filled either by capillary action or by a change in the chamber volume caused by the flexible and movable portion and receives a defined quantity of liquid, ISMAGILOV [0206].; Claim 6: wherein the microfluidic system according to claim 1, further comprising an additional reagent reservoir, ISMAGILOV Figure 26a)-c), [00282].; Claim 7: wherein the microfluidic system according to claim 6, - wherein the additional reagent reservoir is configured as a blister, Figure 26c) – b), [00281-00282], - the additional reagent reservoir comprising: - a blister seat having piercing elements configured to pierce the blister fluid-tightly connected above the piercing Claim 8: wherein the microfluidic system according to claim 1, wherein a channel leading to the chamber has widenings, ISMAGILOV Figure 15a)-c).; Claim 9: wherein the microfluidic system according to claim 1, which has a cavity for optical readout and/or reaction, and which preferably has different depths, ISMAGILOV [00292, 00433, 00463, 00466].; Claim 10: wherein the microfluidic system according to claim 1,  comprising a lateral flow strip, the filling of which is enabled by an operation of the chamber, wherein a venting membrane and/or a venting channel is coupled with the lateral flow strip, ISMAGILOV Figure 3, [00197].;  Claim 11: wherein the microfluidic system according to claim 1, having at least two chambers, the at least two chambers being directly connected to one another via a channel system, ISMAGILOV Figure 15a)-b), [0020, 0021].; Claim 12: wherein the microfluidic system according to claim 1, further comprising attachments on the flexible and movable portion, which are located outside the chamber or extend into the chamber, ISMAGILOV Figure 2, [00193-00200].; Claim 13: wherein the microfluidic system according to claim 1, said chamber having reagents therein, ISMAGILOV Figure 3, [0005, 00197].; Claim 14: wherein the microfluidic system according to claim 1, further comprising movable elements inserted in the chamber for mixing, ISMAGILOV [00190, 00217, 00268].; Claim 15: wherein the microfluidic system according to claim 1, wherein a mixing of liquids within the chamber is achieved by manual movement of the microfluidic system and/or by a mixing device, ISMAGILOV [00268].; Claim 16: wherein the microfluidic system according to claim 1, wherein the channel system has alignment marks, or is provided with alignment marks next to, below or above the channel system, allowing for volume indication, ISMAGILOV [00337].; Claim 17: wherein the microfluidic system according to claim 1, configured for multiple Claim 18: wherein the microfluidic system according to claim 1, having fluidic interfaces pointing in different directions or leaving the microfluidic system at predetermined angle, ISMAGILOV Figure 5a, [00240].; Claim 19: wherein the microfluidic system according to claim 1, wherein an intake or discharge of liquid is controllable by rotary valve, ISMAGILOV [00275].; Claim 20: wherein the microfluidic system according to claim 1, wherein the intake or discharge of liquids is controllable via membrane valve, ISMAGILOV [0021, 0028, 00206].; Claim 21: wherein the microfluidic system according to claim 5, wherein the passive stopping function is provided in the form of a capillary stop valve, a channel taper or a surface modification, ISMAGILOV [00206-00208, 00294].; Claim 22: wherein the microfluidic system according to claim 6, wherein the reagent reservoir is from as a blister, ISMAGILOV [0020, 00191, 00206-00211].; Claim 23: wherein the microfluidic system according to claim 7, wherein a configuration of the guide elements enables multi-stage volume dosing, ISMAGILOV Figure 26a)-e), [00281, 00282].; Claim 24: wherein the microfluidic system according to claim 7, wherein a fluid-tight closure of the fluidic interface for the liquid intake is from as a cap, ISMAGILOV [0021, 0024-0026].; Claim 25: wherein the microfluidic system according to claim 3, the cap having a flexible portion to be pushed in or pulled out after attachment to thereby move the liquid in the channel system, ISMAGILOV [0024-0026].; Claim 26: wherein the microfluidic system according to claim 4, wherein the venting device is closable, ISMAGILOV [00393].; Claim 27: wherein the microfluidic system according to claim 11, wherein the at least two chambers are arranged in one or more planes, [0020], first substrate and second substrate, ISMAGILOV [0021].; Claim 28; wherein the microfluidic system according to claim 14, wherein the movable elements are formed as balls or rods, ISMAGILOV [00328].; Claim 29: wherein the microfluidic system according to Claim 30: wherein the microfluidic system according to claim 1, the fluidic interface further comprising an outlet,  wherein by means of a geometry of the outlet the volume of a discharged drop of liquid is preset, ISMAGILOV [00279, 00383].; Claim 31: wherein the microfluidic system according to claim 1, further comprising a cap, the cap being fluid-tightly mounted on the fluidic interface, ISMAGILOV Figure 7E, [0021, 0024-0026, 00269].; Claim 32: wherein the microfluidic system according to claim 1, wherein a fluidic interface is formed as an inlet of the microfluidic system and a fluidic interface is formed as an outlet of the microfluidic system, and the inlet and outlet are arranged on one side of the system, wherein a cap is fixed to the microfluidic system, preferably to the structured component, wherein the cap can be fitted either to the inlet or to the outlet, thus enabling a liquid to be received at the inlet or a liquid to be discharged at the outlet, ISMAGILOV [0024-0026, 00268].; Claim 33: wherein the microfluidic system according to claim 1, further comprising a plurality of fluidic interfaces which are connected to a distribution system, wherein the plurality of fluidic interfaces are selectively controllable, ISMAGILOV [00268].; Claim 34: wherein the microfluidic system according to claim 1, wherein an independent liquid intake into the microfluidic system is enabled by means of capillary forces of the channel system at the fluidic interface, ISMAGILOV [00206].; Claim 35: wherein the microfluidic system according to claim 1, further comprising a reservoir interface by means of which a liquid reservoir is connectable to the structured component, ISMAGILOV [00259, 00268].; Claim 36: wherein the microfluidic system according to claim 35, wherein the reservoir interface is fluidically connected to the channel system and/or to the chamber, ISMAGILOV [00259, 00268, 00394].; Claim 37: wherein the microfluidic system according to claim 1, wherein the channel system has valves, whereby the intake of defined liquid Claim 38: wherein the microfluidic system according to claim 37, wherein the valve function is generated or enhanced by surface functionalization, ISMAGILOV [0020, 00211, 00259, 00268, 00275].; Claim 39: wherein the microfluidic system according to claim 1, wherein dry reagents are incorporated in the channel system of the structured component, wherein the dry reagents are absorbed into the flowing liquids and mixed therewith, ISMAGILOV [0020, 0031, 00242].; Claim 40: wherein the microfluidic system according to claim 1, wherein a reagent is placed at a defined position in or at the channel system and colours liquid flowing over it so that a reaching of the position and thus a reaching of a certain volume or a defined dwell time is indicated, ISMAGILOV [00386, 00436, 00466].; Claim 41: wherein the microfluidic system according to claim 1, wherein a magnifying device is arranged at at least one defined position above or below the channel system or the chamber, so that a reaching of at least one specific position in the channel system can be detected by liquid and/or colour reactions, ISMAGILOV [00466].; Claim 42: wherein the microfluidic system according to claim 41, wherein the magnifying device is configured as a lens, ISMAGILOV [00466].; Claim 43: wherein the microfluidic system according to claim 1, wherein longer channel elements are incorporated as flow limiters into a fluid path of the channel system in order to enable a controlled liquid intake and liquid discharge, ISMAGILOV [0020, 00223].; Claim 44: wherein the microfluidic system according to claim 7, wherein a defined ejection of defined volume is achieved by means of a flap, ISMAGILOV [00205-00208].; Claim 45: wherein the microfluidic system according to claim 1, wherein a defined movement of the flexible and movable portion is achieved by geometric elements or attachments, ISMAGILOV [00205-00208], YOUNG Figure 14A, C.; Claim 46: wherein the microfluidic system according to claim 45, wherein a flap and the geometric elements or attachments configured as pushing elements are and movable portion, ISMAGILOV [00194-00208].; Claim 47: wherein the microfluidic system according to claim 1, wherein a distribution system comprising a plurality of channels which open into a corresponding number of fluidic interfaces, enables a simultaneous intake and discharge of liquids, ISMAGILOV [00190, 00239, 00280]; Claim 48: wherein the microfluidic system according to claim 47, wherein a uniform distribution of liquids in the distribution system is supported by integrated passive valve, ISMAGILOV [00198, 00268].; Claim 49: wherein the microfluidic system according to claim 1, wherein valve enable a selective liquid discharge from individual fluidic interface, ISMAGILOV [0021, 00219, 00259]; Claim 50: wherein the microfluidic system according to claim 1, wherein the liquid is taken in passively by the fluidic interface without a movement of the flexible and  movable portion, ISMAGILOV [00198, 00268], YOUNG, [0075].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797